DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawase et al. (WO 2016/010051 A1).
Note: since WO 2016/010051 A1 was not published in English, citations in this action refer to US 2017/0197394 A1 which corresponds to WO 2016/010051 A1 (see IDS filed 14 May 2021).
	Kawase et al. is directed to a resin composition for forming a matte fluororesin film (paragraph 0009).  The resin composition comprises a fluorine-based resin (corresponding to resin (A) of the instant claims), a matting agent (corresponding to agent (B) of the instant claims), and a thermoplastic resin (corresponding to resin (C) of the instant claims) (paragraph 0011).  The fluorine-based resin is preferably a vinylidene fluoride homopolymer or copolymer (paragraphs 0036-0037).  The matting agent is preferably an acrylic resin with hydroxy groups (paragraph 0040).  The thermoplastic resin is preferably an acrylic resin that does not contain 
	In the embodiments of Examples 2-1 through 7-1, the resin composition comprises 68-75 mass% fluorine-based resin, 4-9 mass% matting agent and 15-40 parts of thermoplastic resin per 100 parts of fluorine-based resin (Table 2).
	Kawase et al. is silent regarding the swell ratio of the composition measured under the conditions recited in instant claim 1.  However, since the composition (e.g. as illustrated in Examples 2-1 through 7-1) appear to contain the same resins in the same concentrations, one of ordinary skill in the art would expect the composition of Kawase et al. to inherently possess a swell ratio that satisfies the limitations of claim 1.  This position is further enhanced by paragraph 0018 on page 5 of the instant specification stating that the content of acrylic resin (C) (corresponding to the thermoplastic resin of Kawase et al.) influences the swell ratio of the resulting composition.
	Regarding the limitation in claim 5 directed to the difference in melt flow rate between the melt kneaded product of resin (A) and resin (C) and that of matting agent (B), one of ordinary skill in the art would expect this property to be inherent since the composition of Kawase et al. (e.g. as illustrated in Examples 2-1 through 7-1) appear to contain the same resins in the same concentrations as required in the instant invention.  This position is further supported by the teaching in Kawase et al. that their film exhibits a low standard deviation of surface gloss 
	Regarding the limitation in claim 13 directed to difference in whiteness, while Kawase et al. do not report the difference in whiteness for their laminated film when subjected to the conditions recited in claim 13, one of ordinary skill in the art would expect this property to be inherent since the composition of Kawase et al. (e.g. as illustrated in Examples 2-1 through 7-1) appear to contain the same resins in the same concentrations as required in the instant invention.

Claim Rejections - 35 USC § 103
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al. (WO 2016/010051 A1).
	Kawase et al. teach all the limitations of claim 3, as outlined above, except for requiring the thermoplastic resin to have a mass-average molecular weight of 80,000 to 5,000,000.  Kawase et al. further teach all the limitations of claim 14, except for requiring the thickness of the fluorine-based film to be 1-50 m.  However, Kawase et al. do teach that the mass average molecular weight of the thermoplastic resin is preferably 5,000 to 200,000 (paragraph 0074) and that the thickness is preferably 5 to 300 m (paragraph 0186).
	Since the ranges of mass average molecule weight for the thermoplastic resin and thickness of the fluorine-based matte film of Kawase et al. overlap the ranges recited in claims 3 and 14, the courts have held that a prima facie case of obviousness exists.  See MPEP 2144.05.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The invention of claim 7 is directed to a resin composition comprising 40-99 mass% of a fluorine-based resin and 1 to 60 mass% of a matting agent and having a swell ratio under the conditions recited in claim 1 of 0.90 to 2.00.  The fluorine-based resin comprises a first fluorine-based resin having a melt flow rate at 230 oC and a load of 49 N of 15 to 30 g/10 min and a second fluorine-based resin having a melt flow rate at 230 oC and a load of 49 N of 1.0 to 14 g/10 min.
	Kawase et al. (WO 2016/010051 A1), illustrating a resin composition comprising 68-75 mass% of a fluorine-based resin and 4-9 mass% of a matting agent, represent the closest prior art.  However, Kawase et al. do not teach the employment of two fluorine-based resins having the melt flow rates recited in instant claim 7 as the fluorine-based resin in their composition.  Moreover, while Kawase et al. teach that their fluorine-based resin may be a combination of two or more resins (see paragraph 0036), there no suggestion in the reference that would motivate one of ordinary skill in the art to employ two fluorine-based resins having melt flow rates within the non-overlapping ranges recited in instant claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787